UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1693



YASIR ELSIR TAHA MOHAMED,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-508-413)


Submitted:   September 24, 2004           Decided:   October 14, 2004


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yasir ElSir Taha Mohamed, Petitioner Pro Se.        George William
Maugans, III, Special Assistant United States Attorney, IMMIGRATION
AND NATURALIZATION SERVICE, Baltimore, Maryland; Michele Yvette
Francis Sarko, M. Jocelyn Lopez Wright, Gloria Minor, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Yasir ElSir Taha Mohamed, a native and citizen of Sudan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the Immigration Judge’s (“IJ”) denial

of    his   application      for   asylum,    withholding    of   removal,   and

protection under the Convention Against Torture (“CAT”).

             We have reviewed the administrative record, the Board’s

order, and the IJ’s decision and find substantial evidence supports

the    conclusion     that    Mohamed    failed    to    establish   the     past

persecution or well-founded fear of future persecution necessary to

establish eligibility for asylum. See 8 C.F.R. § 1208.13(a) (2004)

(stating that the burden of proof is on the alien to establish

eligibility for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (same).        We will reverse the Board only if the evidence

“‘was so compelling that no reasonable fact finder could fail to

find the requisite fear of persecution.’”               Rusu v. INS, 296 F.3d

316, 325 n.14 (4th Cir. 2002) (quoting Elias-Zacarias, 502 U.S. at

483-84).

             Additionally, we uphold the Board's denial of Mohamed’s

application     for    withholding      of   removal.       The   standard   for

withholding of removal is “more stringent than that for asylum

eligibility.”     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).              An

applicant for withholding must demonstrate a clear probability of

persecution. INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987). As


                                      - 2 -
Mohamed failed to establish refugee status, he cannot satisfy the

higher standard necessary for withholding.

          Finally, we conclude substantial evidence supports the

IJ’s determination that Mohamed did not establish it was more

likely than not that he would be tortured if removed to Sudan, see

8 C.F.R. § 208.16(c)(2) (2004), and thus, that the IJ properly

denied Mohamed’s petition for protection under the CAT.

          Accordingly, we deny Mohamed’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                   PETITION DENIED




                              - 3 -